Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 16, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141546                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  _________________________________________                                                          Alton Thomas Davis,
                                                                                                                        Justices

  In re Estate of LUSCINDA JANE STILLSON,
  Deceased.
  _________________________________________
  JOHN STILLSON and GARY STILLSON,
            Petitioners-Appellees,
  v                                                                SC: 141546
                                                                   COA: 286777
                                                                   Ottawa PC: 07-054852-DA
  FLOYD H. FARMER, JR., Personal Representative
  of the Estate of LUSCINDA JANE STILLSON,
                 Respondent-Appellant,
  and
  VICTORIA BROOKS, a Minor, MICHAEL
  BROOKS, a Minor, and LLOYD STILLSON,
            Respondents-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 29, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 16, 2010                   _________________________________________
           s1209                                                              Clerk